Citation Nr: 0320391	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  02-12 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for spinal 
injury with paralysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk

INTRODUCTION

The veteran had active service from November 1963 to November 
1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Montgomery, Alabama 
Regional Office (RO) that determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for spinal injury with paralysis. 

Pursuant to the veteran's request, in December 2002, a 
hearing at the RO was held before the undersigned who is a 
Veterans Law Judge rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
2002).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of new and material 
evidence has been obtained by the RO.

2. The RO denied the veteran's claim of entitlement to 
service connection for spinal injury with paralysis in 
February 1997 with notice in that same month.  No appeal was 
filed.

3. Evidence added to the record since the February 1997 
decision that denied the veteran's claim of entitlement to 
service connection for spinal injury with paralysis is not so 
significant that it must be considered in order to fairly 
decide whether the veteran is entitled to service connection 
for spinal injury with paralysis.




CONCLUSION OF LAW

1. The RO's February 1997 decision, which denied the 
veteran's claim of entitlement to service connection for 
spinal injury with paralysis, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2002).

2. New and material evidence has not been received to reopen 
the previously denied claim of entitlement to service 
connection for spinal injury with paralysis.  38 U.S.C.A. §§ 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2002); 38 C.F.R. § 3.156(a) (2001-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (currently codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.

To the extent that provisions of the VCAA apply in the 
instant case, in particular regarding to notice to the 
veteran, after reviewing the record, the Board is satisfied 
that all appropriate notice and development has been 
accomplished.  The statement of the case (SOC) in this case 
informed the veteran of what evidence he was required to 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should be obtained, nor is there evidence that 
other development is necessary.  Thus, no further assistance 
to the veteran is required to comply with the duty to assist 
him.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  As all records that 
can be obtained have been obtained, there is no more specific 
notice indicated in this case. 

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West 2002).  Therefore, the recent 
change to the law has not modified the requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Thus, it is necessary 
that the case be adjudicated initially on the issue of 
whether new and material evidence is of record to reopen the 
claims.  If it is determined that such evidence has been 
presented, the claim will be reopened, any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2002).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

I. Facts

In this case the RO denied service connection for paralysis 
of the right lower extremity in February 1997 with notice 
given to the veteran in that same month.  The RO found that 
the evidence did not show that paralysis of the right lower 
extremity was related to the service connected disability of 
fracture of the right patella nor was there evidence of the 
disability during military service.  The medical evidence 
showed that the veteran's right lower extremity was paralyzed 
as a result of a fall from a tree stand which fractured the 
thorax and resulted in complete upper thoracic spinal cord 
injury.  

The medical evidence of record at the time of the February 
1997 RO decision was service medical records where there is 
no showing of complaints or diagnoses of a spine disability.  
On separation examination in September 1965, it was noted 
that the veteran had congenital thoracic kpyphosis, mild. 

There was no evidence of spinal disorder or lower extremity 
paralysis on the VA examinations in March 1966 or November 
1970.  

By a rating action of April 1966, service connection for 
residuals of a fracture of the right patella was granted.  
The disability was and continues to be rated as 10 percent 
disabling.  

Private treatment records from December 1995 to January 1996 
show the veteran reported being in a tree stand hunting deer 
when he fell and sustained multiple trauma including trauma 
with fracture of the thorax and complete upper thoracic 
spinal cord injury.

Evidence received subsequent to the February 1997 rating 
decision includes an April 2001 statement where the veteran 
reported that as a result of trying to stand in a deer stand 
in December 1995, his right knee buckled due to the service 
connected knee disability causing him to fall 25 feet.  He 
further reported that the residual from this injury was a 
broken vertebra T6 paralysing him from his mid-back down.  

Private treatment records showing that the veteran was seen 
between January 1996 and May 1996 are copies of records 
previously discussed and there are additional treatment 
records to show that the veteran also participated in 
physical and occupational therapy.  The diagnosis was that 
the veteran had T2-3 compression fracture with paraplegia and 
comminuted displaced fracture of the left distal radius 
status post external fixation and internal fixation by 
arthroscopy.  

Private treatment records from August 2000 show treatment for 
a disability not at issue.  It was additionally noted that 
the veteran had incomplete T6 paraplegia after a fall from a 
tree stand in 1995.

An April statement from a private provider shows that, on 
examination, the veteran had a range of motion of the right 
knee from minus ten degrees of full extension to ninety 
degrees of flexion.  It was also stated that the veteran had 
anterior lateral rotatory instability and anterior/posterior 
instability of two plus, with no varus or valgus instability.  
The diagnoses were paraplegia secondary to spinal fracture, 
and rotatory instability right knee probably secondary to an 
old cruciate ligament tear sustained while in service with a 
fractured patella.

During the December 2002 hearing the veteran stated that he 
worked for the postal service for approximately 20 years and 
8 months as a mail carrier until the time he injured his 
back.  He also stated that he had problems with his knee 
prior to the injury to his back.  He stated that his knee 
would pop and if he was walking on stable ground, it would 
have a tendency to buckle, on occasion.  The veteran stated 
that his knee would "give" on the job but that he was 
careful.  The veteran stated that he went hunting every year 
for the past 10 years and that he used a self-created 
platform to climb to approximately 20-25 feet in the trees.  
He stated that it was typical for him to use this device when 
he went deer hunting and that he was trying to come down the 
tree when he fell and was injured.  He stated that he was by 
himself when the injury occurred.  The veteran stated that 
the private provider who gave the May 2002 statement did not 
treat him but he went to the private provider to get a 
statement to reopen his claim.

II. Analysis

With the above-cited facts for consideration, the Board finds 
that there is no basis to reopen the claim.  

The evidence received subsequent to the February 1997 RO 
decision is cumulative or duplicative of evidence previously 
of record as it continues to show the veteran fell from a 
tree stand and injured his spine and has a current spinal 
disability, including paralysis.  The May 2002 statement 
merely describes current diagnoses and there is no showing of 
a nexus opinion between the veteran's service connected right 
knee disability and the fall.  While the veteran's complaint 
was that the fall was secondary to the service connected knee 
disability, this has not been shown by objective evidence.  
As such, the evidence is not new and material evidence within 
the meaning of the applicable law.

To the extent that the veteran contends that he has a 
disability that was either secondary to, or incurred in or 
aggravated during service, such statements, being in effect 
lay speculation on medical issues involving the presence or 
etiology of a disability, are not probative to this claim 
and, therefore, are deemed to be not material.  See Pollard 
v. Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held to not be 
competent evidence for such purpose, and thus not material); 
see also, Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).

For reasons discussed above, the Board finds that evidence 
that is both new and material has not been submitted to 
reopen the claim of entitlement to service connection for 
spinal injury with paralysis.  Accordingly, the application 
to reopen that claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for spinal injury 
with paralysis, and the appeal is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

